     6:16-cv-00463-RAW Document 234 Filed in ED/OK on 08/02/21 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF OKLAHOMA

KEVIN HOOG, on behalf of                      )
himself and all others                        )
similarly situated,                           )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )         Case No. CIV-16-463-RAW
                                              )
PETROQUEST ENERGY, L.L.C.;                    )
WSGP GAS PRODUCING, L.L.C.;                   )
and TRINITY OPERATING (USG),                  )
L.L.C.                                        )
                                              )
                      Defendants.             )

                                    O R D E R

        This matter comes before the Court on Plaintiff’s Motion to

Compel Depositions (Docket Entry #210) and Defendants’ Motion to

Quash and for Protective Order Regarding Notice of Deposition to

Lawrence A. Wall, Jr., and Brief in Support (Docket Entry #215).

These       motions    were   referred   to       the    undersigned   for   final

determination by presiding United States District Judge Ronald A.

White.1



        1  Plaintiff’s Motion to Compel (Docket Entry #210) was also
filed regarding the deposition of Jeffrey Palumbo, who was served by
subpoena in Florida. Defendants filed Fed. R. Civ. P. 45(d) Motion to
Quash and for Protective Order Regarding Subpoena to Jeffrey T. Palumbo
and Memorandum in Support in the United States District Court for the
Southern District of Florida. That motion was transferred to this Court
and referred for final determination to the undersigned. See Hoog v.
PetroQuest, LLC, et al., Case No. CIV-21-201-RAW (E.D. Okla.) (Docket
Entry #’s 1 & 20). Defendants’ motion to quash and for protective order
as to Palumbo and the portion of Plaintiff’s motion to compel as it
relates to Palumbo’s deposition are addressed by separate order
contemporaneously filed in Case No. CIV-21-201-RAW.
    6:16-cv-00463-RAW Document 234 Filed in ED/OK on 08/02/21 Page 2 of 8



      On April 22, 2021, Plaintiff Kevin Hoog (“Plaintiff”) served

a   Notice   of    Deposition     to    Defendants’   counsel    to   take   the

deposition    of   Lawrence     Wall,    Jr.   (“Wall”),   the   President   of

Defendants Trinity Operating (USG), LLC (“Trinity”), and WSGP Gas

Producing, LLC (“WSGP”), by Zoom on the morning of May 20, 2021.

Defendants’ counsel contends that as early as April 26, 2021, and

on several occasions thereafter, she notified Plaintiff’s counsel

that Defendants and Wall were unavailable on May 20, 2021 for the

deposition.       The   parties    again       conferred   regarding    Wall’s

deposition on May 7, 2021. Defendants’ counsel objected to the

deposition and requested that the notice to Wall be withdrawn,

contending that Wall had no first-hand knowledge of day-to-day

business operations that were relevant to Plaintiff’s claims.

Plaintiff’s counsel believed that because Wall had signed certain

agreements as President of WSGP and Trinity, his testimony was

relevant. Defendants’ counsel indicated to Plaintiff’s counsel her

intent to seek relief from the Court regarding Wall’s deposition.

      On May 18, 2021, Plaintiff’s court reporter sent a Zoom link

to Defendants’ counsel regarding Wall’s deposition, which remained

scheduled for May 20, 2021. Based upon a review of the emails

exchanged between the parties prior to the deposition, it appears

Plaintiff’s counsel moved forward with the deposition because

Defendants did not file a motion to quash/motion for protective

order, and Defendants’ counsel did not appear because she believed

                                         2
   6:16-cv-00463-RAW Document 234 Filed in ED/OK on 08/02/21 Page 3 of 8



the deposition was postponed because of their unavailability and

until after a motion was decided by the Court. On the morning of

May 20, 2021, Plaintiff’s counsel appeared by Zoom for the noticed

deposition of Wall. Defendants did not appear, nor did Defendants’

counsel file a motion with the Court prior to the deposition.

     On     May   25,       2021,    Plaintiff     filed      his    Motion     to   Compel

Depositions. In his Motion, Plaintiff requests the Court compel

Wall’s     deposition        and    order   that   he    be    deposed     at     the   U.S.

Courthouse        in    Muskogee,        Oklahoma       with        the    undersigned’s

supervision. On June 1, 2021, Defendants filed a Motion to Quash

and for Protective Order Regarding Notice of Deposition to Lawrence

A. Wall, Jr., and Brief in Support, requesting the Court quash the

notice to take Wall’s deposition and enter a protective order

prohibiting Plaintiff from noticing Wall for deposition in the

future.2

     Defendants’ primary argument is that the Wall deposition

notice     should      be     quashed,      and    a    protective        order      entered

prohibiting his deposition, because he is a high-level or “apex”

executive who lacks unique personal knowledge about the lawsuit.

Attached to Defendants’ motion is a declaration from Wall, wherein


     2    Although the parties cannot agree whether they met and
conferred regarding the motion to compel, the parties agree they
did meet and confer regarding the motion to quash and for
protective order. For purposes of the Court’s order, the motions
are so intertwined that the Court determines the “meet and confer”
requirement is sufficiently satisfied.
                                             3
   6:16-cv-00463-RAW Document 234 Filed in ED/OK on 08/02/21 Page 4 of 8



he acknowledges he is the President of WSGP and Trinity and the

second highest ranking executive of both. He states that although

he executed certain agreements on behalf of WSGP and Trinity, he

did so in a representative capacity and is not a party to the

agreements and has no personal knowledge of the terms of the

agreements that are relevant to Plaintiff’s lawsuit. He maintains

he is not involved in day-to-day operations of WSGP or Trinity and

has no personal knowledge of the operation of the oil and gas wells

and the payment of oil and gas royalties at issue in the lawsuit.

Moreover, other than executing a contract for sale with NextEra

Energy Marketing, LLC, in October of 2016, as a representative of

Trinity, Wall asserts he is not a party to the agreements and has

no personal knowledge of any sales made under the contracts

relevant to this lawsuit. See Motion to Quash and for Protective

Order Regarding Notice of Deposition to Lawrence A. Wall, Jr., pp.

4-6, Ex. 2 (Docket Entry #215).

     Plaintiff contends, however, that Wall signed these various

agreements on behalf of WSGP and Trinity and is the only person

directly involved from their inception to current and relevant

dealings. For example, Plaintiff outlines that Wall entered into

several contracts/agreements on behalf of WSGP with PetroQuest

Energy, L.L.C., beginning in May of 2010 and again in June of 2015.

Although   without    specific   citation,     Plaintiff    asserts   that

discovery in the case demonstrates that Wall “personally received

                                     4
     6:16-cv-00463-RAW Document 234 Filed in ED/OK on 08/02/21 Page 5 of 8



and signed midstream proposals with midstream service providers on

behalf of affiliates of Defendants, executed elections on various

oil and gas leases at issue in the case, and executed gas purchase

contracts.” See Plaintiff’s Response to Defendant’s Motion to

Quash and for Protective Order Regarding Notice of Deposition to

Lawrence A. Wall, Jr., pp. 3-4 (Docket Entry #222). Plaintiff also

points out that Wall not only signed these agreements, but he is

the notice recipient under the agreements. Id., p. 4. Plaintiff

further    contends        that    the   corporate        witnesses       presented   in

response      to   his    Rule     30(b)(6)      notice    do    not    have   knowledge

regarding the entire period that Plaintiff views as critical to

the issues of his case. Finally, Plaintiff asserts Defendants have

failed to show how sitting for a deposition by Zoom would somehow

be unduly burdensome to Wall or the Defendants.

       A court may enter a protective order forbidding a deposition

in    order    “to       protect    a    party     or     person       from    annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R.

Civ. P. 26(c)(1)(A). The party seeking a protective order must

demonstrate good cause for its entry. See Sentry Ins. v. Shivers,

164 F.R.D. 255, 256 (D. Kan. 1996). Regarding depositions of “apex”

or high-ranking company officials, courts may “regulate harassing

or burdensome depositions, and that unless a high level executive

has unique personal knowledge about the controversy, the court

should    regulate        the    discovery       process    to     avoid      oppression,

                                             5
   6:16-cv-00463-RAW Document 234 Filed in ED/OK on 08/02/21 Page 6 of 8



inconvenience,    and   burden     to       the   corporation   and    to   the

executive[.]” Evans v. Allstate Ins. Co., 216 F.R.D. 515, 518-19

(N.D. Okla. 2003). A court may take into consideration whether the

information may be obtained from other witnesses. See Thomas v.

International Business Machines, 48 F.3d 478, 483 (10th Cir. 1995).

     Although the Court views this issue as a close call, Plaintiff

is entitled to depose Wall regarding agreements he signed that may

be pertinent to Plaintiff’s case. The Court finds that as the

signatory to various agreements at issue, Wall, on behalf of

Defendants WSGP and/or Trinity, at least read the agreements and

is familiar with their terms. This suggests knowledge that other

employees, including those already deposed by Plaintiff, would not

have, which in turn could qualify as “unique” knowledge to the

extent the agreements bear on Plaintiff’s claims. Moreover, part

of the basis for the Court’s ruling is that such a deposition of

Wall will not be unduly burdensome or inconvenient, as the Court

declines to require that the deposition be held in Muskogee,

Oklahoma, as requested by Plaintiff in the motion to compel.

Defendant   is   correct    that    the       deposition   of   a     corporate

representative should be taken at the corporation’s principal

place of business. The principal place of business for Trinity and

WSGP is Houston, Texas, and Wall lives in Harris County, Texas.

     Finally, the Court notes the untimely nature of Defendants’

motion to quash and for protective order. Even though Defendants’

                                        6
   6:16-cv-00463-RAW Document 234 Filed in ED/OK on 08/02/21 Page 7 of 8



counsel     notified   Plaintiff   that         Defendants   and    Wall    were

unavailable for the May 20 deposition date and of Defendants’ plan

to file a motion to quash/motion for protective order, Defendants’

counsel never filed a motion prior to the scheduled deposition.

The motion to quash/motion for protective order was filed twelve

days after the deposition was to take place and seven days after

Plaintiff filed his motion to compel. Even though Plaintiff’s

counsel was aware of Defendants’ intention to file a motion to

quash/motion for protective order, this Court does not excuse the

late filing of Defendants’ motion. Defendants have not shown there

was no opportunity to file the motion prior to May 20, 2021, the

date of the noticed deposition, or that some other acceptable

circumstance was present that would excuse the late filing of the

motion.

     IT IS THEREFORE ORDERED that Defendants’ Motion to Quash and

for Protective Order Regarding Notice of Deposition to Lawrence A.

Wall, Jr. (Docket Entry #215), is hereby DENIED.

     IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel

Depositions (Docket Entry #210) is hereby GRANTED in part and

DENIED in part as to Lawrence A. Wall, Jr. Plaintiff is entitled

to depose Wall at a mutually agreeable date and time by whatever

means agreed upon by the parties, but Wall need only be presented

for deposition in Houston, Texas, or at some other agreed upon

location.    If   deemed   necessary       by   Plaintiff,   he    should   seek

                                       7
   6:16-cv-00463-RAW Document 234 Filed in ED/OK on 08/02/21 Page 8 of 8



appropriate relief from Judge White to the extent Wall’s deposition

pertains   to   Plaintiff’s    previously    filed    motion   for   class

certification. The parties shall bear their own costs and fees

associated with the motions.

     IT IS SO ORDERED this 2nd day of August, 2021.




                                  _____________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                     8
